Name: Council Regulation (EC) No 1596/95 of 29 June 1995 amending Regulation (EC) No 3361/94 in order to prolong the application of certain tariff quotas with respect to Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: international trade;  European construction;  economic geography;  EU finance;  trade;  tariff policy
 Date Published: nan

 1 . 7 . 95 EN Official Journal of the European Communities No L 150/97 COUNCIL REGULATION (EC) No 1596/95 of 29 June 1995 amending Regulation (EC) No 3361/94 in order to prolong the application of certain tariff quotas with respect to Austria, Finland and Sweden designed to alleviate the adverse impact on certain exports by third countries following enlargement ; Whereas the measures to be applied are without prejudice to the results of the ongoing negotiations under the said Article XXIV (6) and do not prejudge the intention of the Community to conclude an agreement which takes into account the global impact of enlargement on trade with third countries ; Whereas, as these negotiations are not yet completed, it is appropriate to extend the application of Regulation (EC) No 3361 /94 in order to provide for the period of 1 July to 31 December 1995, retaining the same quotas with the same duty rates for the same products, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Regulation (EC) No 3361 /94 of 29 December 1994 opening tariff quotas with respect to Austria, Finland and Sweden ('), Having regard to the proposal from the Commission, Whereas pursuant to Article 2 of the 1994 Act of Acces ­ sion, Austria, Finland and Sweden have applied the Common Customs Tariff as from 1 January 1995 ; Whereas, at its meeting on 8 February 1995, the Council authorized the Commission to open negotiations under Article XXIV (6) of the General Agreement on Tariffs and Trade 1994 ; Whereas the application of the Common Customs Tariff by the new Member States has led to a reduction of some import duties and to an increase of some other duties ; Whereas it is appropriate for the Community to provide its trading partners with temporary relief for the most serious cases in which there in an increase in import duties ; whereas, therefore, certain customs duties have been reduced on an autonomous basis during the period 1 January to 30 June 1995 ; Whereas, pending the conclusion of a global agreement as a result of negotiations between the Community and third countries, it is appropriate to apply autonomous measures HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EC) No 3361 /94 the fol ­ lowing subparagraph shall be added : 'The Republic of Austria, the Republic of Finland and the Kingdom of Sweden shall apply the same arrange ­ ment from 1 July 1995 to 31 December 1995.' Article 2 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT (') OJ No L 356, 31 . 12 . 1994, p. 5 (Regulation as corrected in OJ No L 68 , 28 . 3 . 1995, p. 34).